Citation Nr: 1011441	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 20, 1986 to July 
10, 1986, from July 5, 1988 to November 8, 1988, and from 
February 28, 2002 to February 27, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND


Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). The evidence of a link between current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
supra. The threshold for finding a link between current 
disability and service is low. Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he contracted Hepatitis C after 
receiving dental work at Fort Bragg, pre-mobilization 
immunizations at Fort Bragg, or as the result of multiple 
needle sticks during an April 2002 "combat lifesaver 
course." 

The Veteran submitted American Red Cross blood donation 
screening test results, dated in June 2000, which indicated 
the Veteran's hepatitis-related screening tests were 
"negative." Additionally, the Veteran submitted a hepatitis 
C questionnaire in December 2006.  The Veteran denied being 
exposed to any known risk factors for hepatitis C.  The 
report of a September 2006, liver biopsy shows a diagnosis of 
hepatitis C and an August 2006 treatment record shows that 
hepatitis C was antibodies had been found when the Veteran 
had recently attempted to donate blood.

Given the Veteran's reports of in-service risk factors for 
hepatitis C and that hepatitis C was discovered a little over 
two years after service, an opinion is needed to determine 
whether hepatitis C was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
liver examination.  The examiner should 
review the claims file. This review of the 
claims folder should be noted in the 
examination report or in an addendum to 
the examination report.  All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current Hepatitis C began in 
service or is otherwise related to a 
disease or injury in service.  The 
examiner should note the Veteran's reports 
of in-service risk factors.

The examiner should provide a rationale 
for the opinion.  The examiner is advised 
that the Veteran is competent to report 
his history and symptoms and that the 
opinion must take his reports into 
account.  If an opinion cannot be provided 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


